As filed with the Securities and Exchange Commission on April 26, 2013. 1933 Act Registration No.333-43300 1940 Act Registration No.811-10041 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 19 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 20 JNL INVESTORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (517) 381-5500 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: with a copy to: Susan S. Rhee, Esq. K&L Gates LLP JNL Investors Series Trust 1treet, NW Vice President, Counsel & Secretary Washington, DC 20006-1600 1 Corporate Way Attn: Diane E. Ambler Lansing, Michigan 48951 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. PROSPECTUS April 29 , 2013 JNL® INVESTORS SERIES TRUST Business Address:1 Corporate Way • Lansing, Michigan 48951 Mailing Address:225 W. Wacker Drive, Suite 1200 • Chicago, Illinois 60606 JNL Money Market Fund (Institutional Class) JNL/PPM America Total Return Fund (Class A) For more detailed information abou the JNL Investors Series Trust (“Trust”) and the Funds, see the Trust’s Statement of Additional Information (“SAI”) dated April 29, 2013, which is incorporated by reference into (which means it legally is a part of) this Prospectus. The Securities and Exchange Commission (“SEC”) has not approved or disapproved the Trust’s securities, or determined whether this prospectus is accurate or complete.It is a criminal offense to state otherwise. (This page has been intentionally left blank.) TABLE OF CONTENTS I. Summary Overview of Each Fund 1 Investment Objectives, Expenses , Portfolio Turnover, Principal Investment Strategies , Principal Risks, Performance , Portfolio Management, Purchase and Sale of Fund Shares, Tax Information, Payments to Financial Intermediaries JNL Money Market Fund 1 JNL/PPM America Total Return Fund 4 II. Additional Information About Each Fund 8 Investment Objectives, Principal Investment Strategies, Related Risks, and Management JNL Money Market Fund 8 JNL/PPM America Total Return Fund 10 III. More About the Funds 12 IV. Glossary of Risks 15 V. Management of the Trust 19 Management of the Trust; Investment Adviser; Management Fee; Sub-Advisory Arrangements; Administrative Fee; Distribution Plan; The Distributor; Investment in Trust Shares; How Shares Are Priced; Disclosure of Portfolio Securities; Share Redemption VI. Investing in Fund Shares 21 Market Timing Policies And Exchange Limitations. VII. Other Fund Information 23 Dividends, Distributions and Taxes; Privacy Program. VIII. Financial Highlights 25 (This page has been intentionally left blank.) Summary JNL Money Market Fund Institutional Class Investment Objective.The investment objective of the Fund is to achieve as high a level of current income as is consistent with the preservation of capital and maintenance of liquidity. Expenses.The table below shows the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Not Applicable Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.19% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.19 % Jackson National Asset Management, LLC has contractually agreed to waive fees and reimburse expenses of the Fund to the extent necessary to limit the total operating expenses of each class of shares of the Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) equal to or less than the Fund’s investment income for the period.The fee waiver will continue for at least one year from the date of the current Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. This fee waiver is subject to yearly review and approval by the Board of Trustees.In addition, when the Fund receives income sufficient to pay a dividend, the Adviser may recapture previously waived fees and expenses for a period of three years. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table below shows the expenses you would pay on a $10,000 investment, assuming: (1) a 5% annual return each year;(2) all dividends and distributions are reinvested; and (3) the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Institutional Class 1 year 3 years 5 years 10 years $ 19 $ 61 $ 107 $ 243 Principal Investment Strategies.The Fund invests in high-quality, U.S. dollar-denominated money market instruments that mature in 397 days or less.The Fund primarily invests in money market instruments rated in one of the two highest short-term credit rating categories, including: (i) obligations issued or guaranteed as to principal and interest by the U.S. government, its agencies and instrumentalities or by state and local governments; (ii) time deposits, certificates of deposit and bankers acceptances, issued by banks and other lending institutions; (iii) commercial paper and other short-term obligations of U.S. and foreign issuers (including asset-backed securities); (iv) obligations issued or guaranteed by foreign governments or any of their political subdivisions, agencies or instrumentalities, including obligations of supranational entities; and (v) repurchase agreements on obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities. The Sub-Adviser manages the Fund to meet the requirements of Rule 2a-7 under the 1940 Act, including those as to quality, diversification and maturity.The Fund may invest more than 25% of its assets in the banking industry. The Fund seeks to maintain a stable net asset value of $1.00 per share.Neither the Federal Deposit Insurance Company, nor any other government agency insures or protects your investment. Principal Risks of Investing in the JNL Money Market Fund.An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, you could lose money by investing in the Fund.While the Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the Fund itself. An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.A variety of factors may influence its investment performance, such as: · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.Through its ownership structure, the Adviser has a number of global financial industry affiliated entities.As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions 1 because of aggregation issues or other foreign regulatory requirements.Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales.These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there is less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements of domestic issuers. · Income risk - Which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income may be based on short-term interest rates – which can fluctuate significantly over short periods – income risk is expected to be high.The Fund’s distributions to shareholders may decline when interest rates fall. · Risk of investment in banking industry – Investment of more than 25% of total assets in securities issued by banks, would entail the risk of the factors influencing the health of the banking industry affecting performance.These may include economic trends, industry competition and governmental actions, as well as factors affecting the financial stability of borrowers.The bank securities typically are not insured by the federal government or other governmental entities and governments.Securities that do not represent deposits have lower priority in the bank’s capital structure than those securities comprised of deposits. This lower priority means that, in the event of insolvencyof the bank that issued the security, the security could become worth less than the Fund paid for it. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be: (i) supported by the full faith and credit of the U.S. Treasury; (ii) supported by the right of the issuer to borrow from the U.S. Treasury; (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations; or (iv) supported only by the credit of the issuer.The maximum potential liability of the issuers of some U.S. Government securities may greatly exceed their current resources, or their legal right to support from the U.S. Treasury. In addition, the performance of the Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund. Performance.The information below provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compared with those of an index serving as a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The 7-day yield on December 31, 2012 , was 0.06 %. The index reflects no deduction for fees, expenses, or taxes. Annual Total Returns as of December 31 Institutional Class Best Quarter (ended 9/30/2007): 1.30%; Worst Quarter (ended 9/30/2011): 0.00% 2 Average Annual Total Returns as of December 31, 2012 1 year 5 year Life of Fund (November 1, 2005) JNL Money Market Fund 0.05 % 0.62 % 1.91 % BoA Merrill Lynch Treasury Bill Index (3 month) 0.11 % 0.52 % 1.81 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC Sub-Adviser: Wellington Management Company, LLP Purchase and Sale of Fund Shares The Fund is not available for direct purchase by members of the public. All investments in the Fund must be made by JNAM or the relevant sub-adviser when it has been given discretionary investment authority as adviser or sub-adviser to investing entities. There is no minimum amount required for initial or subsequent purchases. Shares of the Fund may be purchased, redeemed, or exchanged on any day the New York Stock Exchange is open for business. All redemption requests must be submitted in writing.Redemptions will be processed through written instruction received via fax, mail or email. If instructions are delivered via fax or email, original instructions must follow via mail. Tax Information The Fund expects to declare dividends from net investment income daily and distribute monthly to shareholders. Distributions from net realized gains, if any, are declared and distributed at least annually. Distributions paid are subject to Federal income tax, and may be subject to state or local taxes. The tax status of any distributions paid generally remains the same regardless of how long you have been in a Fund and whether you reinvest your distributions or take them in cash. 3 Summary JNL/PPM America Total Return Fund Class A Investment Objective.The investment objective of the Fund is to realize maximum total return, consistent with the preservation of capital and prudent investment management. Expenses.The table below shows the fees and expenses you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.60% Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.00 % Acquired Fund Fees and Expenses1 0.02 % Total Annual Fund Operating Expenses 0.82 % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table below shows the expenses you would pay on a $10,000 investment, assuming: (1) a 5% annual return each year;(2) all dividends and distributions are reinvested; and (3) the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $ 84 $ 262 $ 455 $ 1,014 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period 1/1/2012 – 12/31/ 2012 229 % Principal Investment Strategies.The Fund seeks to achieve its objective by investing under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in a diversified portfolio of fixed-income investments of U.S. and foreign issuers such as government, corporate, mortgage- and other asset-backed securities and cash equivalents. For purposes of satisfying the 80% requirement, the Fund may also invest in derivative instruments that have economic characteristics similar to the fixed income instruments mentioned above. The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays Capital U.S. Aggregate Bond Index.The Fund seeks to manage duration versus the duration of the benchmark as a reflection of its expectation for future changes in interest rates. The Fund may invest up to 20% of its total assets in high-yield securities (“junk bonds”) rated B or higher by Moody’s or equivalently rated by S&P or Fitch, or, if unrated, determined by the Sub-Adviser to be of comparable quality. The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers, including emerging markets issuers. Foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) normally will be limited to 20% of the Fund’s total assets. The Fund may invest all of its assets in derivative instruments such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities. The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into purchase and sale contracts of mortgage pools or by using other investment techniques (such as buybacks or dollar rolls). The “total return” sought by the Fund consists of income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates or improving credit fundamentals for a particular sector or security. Principal Risks of Investing in the Fund. An investment in the Fund is not guaranteed. As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. A variety of factors may influence its investment performance, such as: ●
